Case: 2:20-cv-03146-SDM-KAJ Doc #: 14 Filed: 01/27/21 Page: 1 of 11 PAGEID #: 533




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


STEVEN R. JENKINS,

                       Plaintiff,
       v.                                              Civil Action 2:20-cv-3146
                                                       Judge Sarah Morrison
                                                       Magistrate Judge Kimberly A. Jolson

COMMISSIONER OF
SOCIAL SECURITY,

                       Defendant.

                             REPORT AND RECOMMENDATION

       Plaintiff, Steven R. Jenkins, brings this action under 42 U.S.C. § 405(g) seeking review of

a final decision of the Commissioner of Social Security (“Commissioner”) denying his application

for Supplemental Security Income (“SSI”).              For the reasons set forth below, it is

RECOMMENDED that the Court REVERSE the Commissioner of Social Security’s

nondisability finding and REMAND this case to the Commissioner and the ALJ under Sentence

Four of § 405(g).

I.     BACKGROUND

       Plaintiff filed his application for SSI on September 8, 2016, alleging that he was disabled

beginning June 14, 2013, due to generalized anxiety disorder, agoraphobia, a panic disorder,

borderline intellectual functioning, depression, chronic constipation, chronic sinusitis, and allergies.

(Tr. 193–98, 214). Plaintiff later amended his alleged onset date of disability to September 8, 2016.

(Tr. 208). After his application was denied initially and on reconsideration, the Administrative Law

Judge (the “ALJ”) held a hearing on February 25, 2019. (Tr. 30–58). The ALJ denied benefits in

a written decision on April 30, 2019. (Tr. 12–29). That became the final decision of the

Commissioner when the Appeals Council denied review. (Tr. 1–6).
Case: 2:20-cv-03146-SDM-KAJ Doc #: 14 Filed: 01/27/21 Page: 2 of 11 PAGEID #: 534




         Plaintiff filed the instant case seeking a review of the Commissioner’s decision on June 22,

2020. (Doc. 1). The Commissioner filed the administrative record on August 24, 2020 (Doc. 8).

This matter is now ripe for consideration. (See Docs. 11, 13).

    A. Relevant Hearing Testimony

         The ALJ summarized the relevant hearing testimony:

         At the hearing, the claimant testified that he experienced anxiety with panic attacks
         and agoraphobia. He rarely leaves his home. He also experienced emphysema with
         shortness of breath upon minimal exertion. He has difficulty walking more than ten
         steps or climbing a flight of stairs.

(Tr. 20).

    B. Relevant Medical Evidence

         The ALJ summarized the relevant medical records concerning Plaintiff’s mental

impairments.

         The claimant has received ongoing counseling for anxiety with panic disorder and
         agoraphobia (Exhibit C1F–C5F, C10F, and C15F–C16F). He was prescribed
         Klonopin and Zoloft by his primary care physician with “remarkable” improvement
         (Exhibit C1F, pp.3–4). It was otherwise noted that his mood and affect were normal
         with good judgment and insight (Exhibits C1F, C10F, p. l, and C14F, p.10). Follow
         up treatment was unremarkable with no change in his condition (Exhibit C15F). The
         claimant was also noted to have borderline intellectual functioning (Exhibits C3F,
         p.3 and C4F, p.4).

(Id.).

         On December 20, 2016, Nolan Seim, M.D. opined that the claimant’s psychiatric
         issues did not prevent him from reentering the workplace. However, he noted that
         the claimant should avoid interaction with others on a regular basis due to a history
         of anxiety and panic disorder (Exhibit C5F, p.4).

         A Mental Residual Functional Capacity Assessment report dated January 15, 2018,
         prepared by Nicomedes Sansait, M.D., indicated that the claimant suffered from
         generalized anxiety disorder with panic attacks. It was noted that the claimant would
         become extremely anxious in social situations. Dr. Sansait opined that the claimant
         had mostly marked and extreme functional limitations. It was also noted that the
         claimant would need to miss fifteen days of work per month and was unable to



                                                  2
Case: 2:20-cv-03146-SDM-KAJ Doc #: 14 Filed: 01/27/21 Page: 3 of 11 PAGEID #: 535




        complete an eight-hour workday. The claimant was assigned a GAF score of 35 and
        a prognosis of fair to poor (Exhibit C17F).

        A letter dated May 9, 2018, prepared by Timothy Buchanan, M.D., indicated that
        the claimant suffered from generalized anxiety disorder, panic attacks, and
        agoraphobia. It was noted that the claimant had difficulty remaining in crowded
        places for more than one hour or being outside his home for more than two to three
        hours total per month (Exhibits C8F and C11F).

        On June 18, 2018, Dr. Sansait also indicated that he felt that the claimant was a
        strong candidate for Social Security Income (Exhibit C12F). On July 10, 2018, Dr.
        Sansait also noted that he believed that the claimant was unable to enter the
        workforce because of his psychological and medical disorders that included
        longstanding history of panic attacks with chest pain, major depressive disorder, and
        PTSD (Exhibit C13F).

        Additionally, Bruce Goldsmith, Ph.D. reviewed the evidence of record as of January
        4, 2017 and opined that the claimant was limited to low stress, simple, repetitive
        tasks that involve no more than occasional contact with others (Exhibit C4A, p.13).
        Audrey Todd, Ph.D. reviewed the additional evidence as of July 12, 2017 and
        affirmed the earlier findings of Dr. Goldsmith (Exhibit C6A, p.15).

(Tr. 20–22).

        The ALJ then considered Plaintiff’s physical symptoms:

        As to the claimant’s physical condition, he has received ongoing treatment for
        emphysema (Exhibits C4F and C7F). However, he continued to smoke ten cigarettes
        to a pack per day (Exhibits C4F, p.2 and C5F, p.2). Upon consultative examination
        on December 20, 2016, the claimant reported very few, if any, physical limitations.
        Physical examination was unremarkable and on December 20, 2016, Nolan Seim,
        M.D. opined that the retained the capacity to work a job that required no more than
        thirty pounds lifting (Exhibit C5F, p.4). The claimant’s emphysema was also noted
        to have been mild based on chest x-ray (Exhibit C5F, p.4). On January 23, 2017,
        pulmonary function study revealed only mild obstruction (Exhibit C6F).

        On March 28, 2017, Charles Vonder Embse, M. D. opined that the claimant was
        able to sit, stand, and walk. He noted that the claimant’s condition was not sufficient
        to be given disability (Exhibit C9F).

(Tr. 22).

    C. The ALJ’s Decision

        The ALJ found that Plaintiff has not engaged in substantial gainful activity since September



                                                  3
Case: 2:20-cv-03146-SDM-KAJ Doc #: 14 Filed: 01/27/21 Page: 4 of 11 PAGEID #: 536




8, 2016, the application date. (Tr. 18). The ALJ determined that Plaintiff suffered from the

following severe impairments: generalized anxiety disorder; panic disorder; anxiety disorder with

borderline intellectual functioning and agoraphobia; and emphysema. (Id.). The ALJ, however,

found that none of Plaintiff’s impairments, either singly or in combination, met or medically

equaled a listed impairment. (Id.).

         After reviewing the relevant medical records, the ALJ afforded Dr. Sansait’s opinion “some

weight.” (Tr. 21). Regarding Dr. Sansait’s January 2018 report, the ALJ opined:

         The opinion of Dr. Sansait is given some weight but not controlling weight because
         he has treated the claimant for at least two years but his opinion is not entirely
         consistent with Dr. Sansait’s records or the other objective evidence in the file. The
         claimant has received treatment for anxiety with complaints of agoraphobia and
         panic attacks. However, there are no objective signs or findings to support marked
         or extreme functional limitations. The claimant’s condition has been stable and
         without exacerbation since the date of application. Examinations and presentation at
         the hearing were mostly unremarkable without overt symptoms of anxiety. Dr.
         Sansait seems to have relied heavily upon the claimant’s subjective complaints.

(Id.).

         Furthermore, the ALJ afforded Dr. Sansait’s additional report from June 2018 “no weight,”

opining:

         These additional opinions of Dr. Sansait are also not given any weight. Opinions on
         disability, the inability to preform past or any other work, or to work full time are
         not medical issues regarding the nature and severity of an individual’s impairments,
         but rather are administrative findings that are dispositive of a case and reserved to
         the Commissioner []

(Id.).

         The ALJ further afforded “some weight” to the May 2018 report prepared by

Timothy Buchanan, M.D.:

         The opinions of Dr. Buchanan are also given some weight but not controlling weight.
         While Dr. Buchanan has been treating the claimant for several years, his opinions
         are not entirely consistent with his treatment records and are also not entirely
         consistent with the objective evidence. The claimant’s anxiety was noted to have
         improved remarkably with medication and have been stable. Follow up treatment


                                                   4
Case: 2:20-cv-03146-SDM-KAJ Doc #: 14 Filed: 01/27/21 Page: 5 of 11 PAGEID #: 537




         reports have been unremarkable and the claimant experienced no episodes of
         decompensation. Additionally, it is not clear what basis was used in setting the
         claimant’s tolerances for being away from home or in crowded places other than
         subjective allegations.

(Id.).

         Finally, the ALJ afforded “some weight” to the opinions of Dr. Goldsmith and Dr.

Todd, but “no weight” to the opinion of Dr. Embse. (Tr. 22). The ALJ found:

         The opinions of Dr. Goldsmith and Dr. Todd are given some weight based upon
         their expertise, impartiality, and the consistency of their findings with the evidence
         as a whole. However, the additional evidence of record supports a greater degree of
         mental health limitations as set forth above.

         However, disability, the inability to perform past or any other work, or to work full
         time are not medical issues regarding the nature and severity of an individual’s
         impairments, but rather are administrative findings that are dispositive of a case and
         reserved to the Commissioner (20 CFR 416.927(e)). As such, [Dr. Embse’s] opinion
         is considered but not given any weight.

(Id.). As to Plaintiff’s residual functional capacity (“RFC”), the ALJ opined:

         [T]he [Plaintiff] has the residual functional capacity to perform medium work as
         defined in 20 CFR 416.967(c) with the following additional limitations: frequent
         stooping/bending, kneeling, crouching, crawling, and climbing of stairs or ladders;
         simple, routine, and repetitive tasks; occasional contact with coworkers and
         supervisors but no contact with the public and not working in close proximity to co-
         workers (e.g., within eight feet of a coworker); and low stress work, which is work
         that is self-paced and not at a production rate and, where the job duties are not
         interdependent with those of co-workers.

(Tr. 19).

         The ALJ found that “whenever statements about the intensity, persistence, or functionally

limiting effects of pain or other symptoms are not substantiated by objective medical evidence, the

undersigned must consider other evidence in the record to determine if the claimant’s symptoms

limit the ability to do work-related activities.” (Tr. 20).

         Relying on the VE’s testimony, the ALJ concluded that Plaintiff has no past relevant work,

but could perform jobs that exist in significant numbers in the national economy, such as a cleaner,



                                                   5
Case: 2:20-cv-03146-SDM-KAJ Doc #: 14 Filed: 01/27/21 Page: 6 of 11 PAGEID #: 538




material handler, and groundskeeper. (Tr. 23–24). She therefore concluded that Plaintiff “has not

been under a disability, as defined in the Social Security Act, since September 8, 2016, the date the

application was filed (20 CFR 416.920(g)).” (Tr. 24).

II.    STANDARD OF REVIEW

       The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see also 42 U.S.C. § 405(g).

“[S]ubstantial evidence is defined as ‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting

Cutlip v. Sec’y of HHS, 25 F.3d 284, 286 (6th Cir. 1994)).

       “After the Appeals Council reviews the ALJ’s decision, the determination of the council

becomes the final decision of the Secretary and is subject to review by this Court.” Olive v. Comm’r

of Soc. Sec., No. 3:06 CV 1597, 2007 WL 5403416, at *2 (N.D. Ohio Sept. 19, 2007) (citing Abbott

v. Sullivan, 905 F.2d 918, 922 (6th Cir. 1990); Mullen v. Bowen, 800 F.2d 535, 538 (6th Cir. 1986)

(en banc)). If the Commissioner’s decision is supported by substantial evidence, it must be

affirmed, “even if a reviewing court would decide the matter differently.” Id. (citing 42 U.S.C. §

405(g); Kinsella v. Schweiker, 708 F.2d 1058, 1059–60 (6th Cir. 1983)).

III.   DISCUSSION

       Plaintiff argues that the ALJ erred in two respects. First, Plaintiff contends that the ALJ

engaged in selective citation of the evidence, resulting in a flawed assessment of his RFC. (Doc.

11 at 13–22). Second, Plaintiff alleges that the ALJ erred in evaluating the opinion of Plaintiff’s




                                                 6
Case: 2:20-cv-03146-SDM-KAJ Doc #: 14 Filed: 01/27/21 Page: 7 of 11 PAGEID #: 539




case manager, Kim Penfound, a Qualified Mental Health Specialist. (Id. at 22–23). The Court

turns first to the opinion and treatment notes of Plaintiff’s therapist, Ms. Penfound.

   A. Ms. Penfound’s Opinion

       Plaintiff correctly notes that the ALJ did not consider Ms. Penfound’s opinion. (Doc. 11 at

22). Specifically, Plaintiff contends that because the ALJ did not mention Ms. Penfound’s opinion

in her decision, she “failed to follow the [] regulations and committed legal error.” (Id. at 23).

Defendant responds that the ALJ was permitted to disregard this opinion for three reasons: (1) Ms.

Penfound is not an “acceptable medical source;” (2) Ms. Penfound’s daily activities questionnaire

was not a medical opinion, but rather an activity report; and (3) Ms. Penfound’s report “mirrored

Plaintiff’s subjective statements, which the ALJ properly discounted.” (Doc. 13 at 6).

       An ALJ must “evaluate every medical opinion” regardless of its source.            20 C.F.R.

§ 416.927(c). Only “acceptable medical sources,” however, may offer a “medical opinion.” Id. at

§ 416.927(a)(2). A Qualified Mental Health Specialists like Ms. Penfound, is not an “acceptable

medical source,” but rather an “other source.” See SSR 06–03p, 2006 WL 2329939, at *2; see also

Copeland, on behalf of A.C. v. Comm’r of Soc. Sec., No. 1:16-cv-556, WL 1185219, at *13 (N.D.

Ohio Mar. 29, 2017) (agreeing with the ALJ’s determination that a “case worker” and “qualified

mental health specialist” was not an “acceptable medical source”). Such sources, however, “are

permitted to offer statements regarding ‘the severity of [a claimant’s] impairment(s) and how [such

impairments] affect[] [his] ability to work.’” Marijanovic v. Comm’r of Soc. Sec., No. 1:15-cv-

1209, 2017 WL 217800, at *4 (W.D. Mich. Jan. 19, 2017) (quoting 20 C.F.R. §§ 404.1513(d);

416.913(d)).

       In evaluating statements from “other sources,” the ALJ is not required to weigh the factors

set forth in 20 C.F.R. § 404.1527, but rather must simply “consider” these opinions. Gayheart v.




                                                  7
Case: 2:20-cv-03146-SDM-KAJ Doc #: 14 Filed: 01/27/21 Page: 8 of 11 PAGEID #: 540




Comm’r of Soc. Sec., 710 F.3d 365, 378 (6th Cir. 2013) (quoting SSR 06–03p, 2006 WL 2329939,

at *2); see also Marijanovic, 2017 WL 217800, at *4. This standard is not demanding. See Hickox

v. Comm’r of Soc. Sec., No. 1:09-cv-343, 2010 WL 3385528, at *6–7 (W.D. Mich. Aug. 2, 2010)

(finding that the ALJ fulfilled the consideration requirement by “expressly consider[ing] the

opinions offered by [the social worker]”); see also Clark ex rel. S.R.C. v. Comm’r of Soc. Sec., No.

5:12CV1745, 2013 WL 3007154, at *9 (N.D. Ohio June 11, 2013) (finding the consideration

requirement satisfied where the ALJ “plainly did not ignore the social worker’s opinion”).

        In the instant case, the ALJ erred by failing to consider Ms. Penfound’s report or

meaningfully discuss her treatment notes. Indeed, the ALJ did not even mention Ms. Penfound.

This is a serious oversight, given that Ms. Penfound appears to have counseled Plaintiff for more

than two years, from March 2016 through November 2018. (See Tr. 232, 460). The administrative

record contains close to eighty pages of Ms. Penfound’s treatment notes and other documents from

her sessions with Plaintiff. (Tr. 393–460).

        As expected for therapy sessions, many of these notes seem to be based on Plaintiff’s self-

reported symptoms.     But Ms. Penfound also made her own observations and conclusions. For

example, on April 3, 2017, Ms. Penfound noted that Plaintiff “was unable to stay for appointment

[because] of anxiety.” (Tr. 418). Several times over the next year, Ms. Penfound observed

Plaintiff’s anxiety and panic attack interfering with his daily activities. (See Tr. 420, 426, 430).

During one of these visits, in September 2017, Ms. Penfound noted that Plaintiff’s depression and

emotional instability were the highest to date and that Plaintiff reported suicidal thoughts. (See Tr.

426).




                                                  8
Case: 2:20-cv-03146-SDM-KAJ Doc #: 14 Filed: 01/27/21 Page: 9 of 11 PAGEID #: 541




       In January 2017, Ms. Penfound completed a “Daily Activity Questionnaire,” containing

several findings regarding Plaintiff’s mental impairments.        (Tr. 231–32).    Specifically, Ms.

Penfound opined:

       [A]nxiety prevents [Plaintiff from] earning income; [Plaintiff has] limited
       interaction with family, friend and neighbors [because of] anxiety; [Plaintiff is]
       unable to return to work [because of] anxiety; [Plaintiff] becomes anxious when [he]
       leaves home, so poor attendance [at previous job]; [Plaintiff] needs frequent breaks,
       [is] unable to handle stress, [and is unable] to concentrate.

(Tr. 231). Furthermore, Ms. Penfound recorded several observations about Plaintiff’s ability to

care for himself, including food preparation, household chores, personal hygiene, shopping,

driving, banking and paying bills, and his hobbies. (See Tr. 232). Within this discussion, she noted

that “Plaintiff has no hobbies[,] [as] anxiety prevents [him from] interacting with others.” (Id.).

       In her opinion, the ALJ cites only minimally to Ms. Penfound’s treatment notes, noting for

example, that Plaintiff received ongoing counseling and once attended a funeral. (See Tr. 18, 20).

Importantly, the ALJ does not mention Plaintiff’s therapist by name nor reference her January 2017

opinion. (See generally Tr. 12–29).

       By failing to consider Ms. Penfound’s opinion, the ALJ violated SSR 06-03p. As discussed,

this standard is not a demanding one. For example, in Hickox v. Commissioner of Social Security,

the “[t]he ALJ carefully considered the type of counseling provided and the length and frequency

of such sessions,” noting specifically that the “plaintiff met with his social worker about once a

month and that they discussed plaintiff's [mental health].” 2010 WL 3385528, at **6–7. Similarly,

in Clark ex rel. S.R.C. v. Commissioner of Social Security, the ALJ met the “consideration”

requirement where she “spent a full paragraph discussing the social worker’s opinion, stating that

she gave partial weight to the testimony.” 2013 WL 3007154, at *9.




                                                  9
Case: 2:20-cv-03146-SDM-KAJ Doc #: 14 Filed: 01/27/21 Page: 10 of 11 PAGEID #: 542




         But by failing to even mention Ms. Penfound’s report or meaningfully discuss her lengthy

treatment of Plaintiff, the ALJ failed to satisfy this minimal consideration requirement. See

Marijanovic, 2017 WL 217800, at *4 (“[T]he ALJ is required simply to consider statements from

unacceptable medical sources.”). Accordingly, remand is appropriate so that the ALJ may afford

the appropriate consideration to Ms. Penfound’s report and treatment notes.

      B. Remaining Assignment of Error.

         Because the ALJ’s failure to consider Ms. Penfound’s report supports remand, the

Undersigned need not address Plaintiff’s other argument. If the Court adopts this Report and

Recommendation, on remand, the Commissioner may wish to address Plaintiff’s other alleged

error.

IV.      CONCLUSION

         Based on the foregoing, it is RECOMMENDED that the Court REVERSE the

Commissioner of Social Security’s nondisability finding and REMAND this case to the

Commissioner and the ALJ under Sentence Four of § 405(g).

V.       PROCEDURE ON OBJECTIONS

         If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination of

those portions of the Report or specific proposed findings or recommendations to which objection

is made. Upon proper objection, a District Judge of this Court may accept, reject, or modify, in

whole or in part, the findings or recommendations made herein, may receive further evidence or

may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).



                                                  10
Case: 2:20-cv-03146-SDM-KAJ Doc #: 14 Filed: 01/27/21 Page: 11 of 11 PAGEID #: 543




       The parties are specifically advised that failure to object to the Report and Recommendation

will result in a waiver of the right to have the district judge review the Report and Recommendation

de novo, and also operates as a waiver of the right to appeal the decision of the District Court

adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981). 20-4696: Pursuant to the Status Report (Doc. 7), Plaintiff

shall move for default judgment or accelerated discovery within thirty (30) days from the date of

this Order.

       IT IS SO ORDERED.



Date: January 27, 2021                               /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                11
